Citation Nr: 1823122	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  11-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder not otherwise specified (NOS), bipolar disorder, and anxiety disorder NOS, including as secondary to service-connected bronchial asthma.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cognitive impairment (claimed as memory impairment).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was remanded by the Board in May 2014 and August 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the August 2015 remand, the Board determined that the October 2014 VA examination report and associated March 2015 addendum was inadequate because the examiner found that the Veteran's stressors were not related to a fear of hostile military or terrorist activity.  However, as the Board stated in its remand, the Veteran's stressors from his service in Iraq were reviewed by VA in September 2014 and found to have met the criteria for fear of hostile military or terrorist activity, and to have been consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  Consequently, the Board sought a new medical opinion.  In December 2016, the same VA examiner who had drafted the October 2014 report and the March 2015 addendum opined:

Again, after careful review of all medical evidence of e-file and medical records including the statements made by the Veteran and his friends and family, as well as the information from September 2014 indicating that the Veteran's claimed stressors are related to fear of hostile military or terrorist activity and the lay statements of record, and a mental examination done by the undersigned in oct 9 2014 the opinion rendered on previous examinations including in oct 9 2014, and in  dec 16,2014, and in mar 13 2015  by the undersigned, are sustained.

Consequently, another remand of this matter is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the examiner failed to take into consideration that there is evidence stating that the Veteran's stressors were related to a fear of hostile and military or terrorist activity in his December 2016 addendum opinion.  Although she stated that she reviewed all the evidence, the examiner again relied on the lack of treatment or complaints for psychiatric or mental health issues in service in her rationale.  She mentioned reviewing the September 2014 VA Memorandum which stated that the Veteran's claimed stressors are related to fear of hostile military or terrorist activity; however, she did not address these stressors in her rationale and again concluded that "the link between the Veteran's neuropsychiatric conditions and his military combat activity cannot be made," and stated that the Veteran's first psychiatric diagnosis was attributed to marital problems.

The August 2015 Board remand requested that the addendum opinion include "the confirmation that the Veteran's stressors are related to fear of hostile military or terrorist activity," in addition to the lay statements concerning the Veteran's symptoms upon return from active duty service.  As these were not thoroughly addressed, and are necessary in the Board's ability to make a decision in this matter, a new VA opinion is necessary. 

Additionally, the Board sought opinions as to secondary service connection in its August 2015 remand, and specifically requested opinions as to both causation and aggravation of the claimed acquired psychiatric disorder(s) by his service-connected bronchial asthma.  The December 2016 opinion is also inadequate in this respect because it provided an opinion on causation, but as to aggravation the examiner only referred to the opinion on causation.  The United States Court of Appeals for Veterans Claims (Court) has held that that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Court also has indicated that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation. Allen v. Brown, 7 Vet. App. 439, 449 (1995) (en banc).

The Board continues to find that the Veteran's claim to reopen the claim of entitlement to service connection for a cognitive impairment is inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disorder.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from the San Juan VAMC, specifically those relating to his acquired psychiatric disorders.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a new examination for his claimed acquired psychiatric disorder(s), including PTSD and depression by a different examiner than the one who provided the October 2014, March 2015, and December 2016 reports.  The examiner must review the claims file, including the statements made by the Veteran and his friends and family members, as well as the information from the September 2014 VA Memorandum indicating that the Veteran's claimed stressors are related to fear of hostile military or terrorist activity, and the lay statements of record.  

The examiner should provide opinions as to:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder is causally related to the Veteran's active military service?

(b) Is it at least as likely as not that the Veteran's acquired psychiatric disorder is proximately due to his service-connected bronchial asthma?

(c) Is it at least as likely as not that the Veteran's acquired psychiatric disorder has been aggravated by his service-connected bronchial asthma?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

